From plaintiff’s testimony, confirmed by that of her mother, the jury were warranted in finding that she had been employed in defendant’s factory when under the age of fifteen and without the “ employment certificate ” required by sections 70 and 71 of the Labor Law (Consol. Laws, chap. 31). * Although testimony was given to the effect that she had then represented herself as seventeen, we cannot say that such evidence was so strong and convincing as to require the jury to accept it against plaintiff’s denials. It was not disputed that after five months duty as a doffer girl, which involves merely lifting off the filled spools and placing others on the machine, the plaintiff was directed to run the machine herself without instruction as to its working or any warnings against the dangers of picking out jute from the moving cog wheels or compression rollers, by which attempt she lost part of the right index finger. The printed notices posted against employees repairing machines in motion or putting their hands on rollers in motion were properly before the jury but were not controlling. We find no error in the rulings or charge of the court. Judgment and order unanimously affirmed, with costs. Present—Stapleton, Mills, Rich and Putnam, JJ.

 See Consol. Laws, chap. 31 (Laws of 1909, chap. 36), §§ 70, 71, as respectively amd. by Laws of 1913, chap. 529, and Laws of 1912, chap. 333.— [Rep.